Citation Nr: 1456398	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-18 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to a service-connected psychiatric disability.  

2. Entitlement to an effective date prior to July 26, 2006, for the grant of service connection for a psychiatric disability, to include schizophrenia.

3. Entitlement to ratings for a psychiatric disability in excess of 50 percent prior to April 2, 2012, and in excess of 70 percent from that date.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1982 to June 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2009 rating decisions of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The October 2008 rating decision granted service connection for schizophrenia, rated 30 percent, effective July 26, 2006.  The September 2009 rating decision denied service connection for sleep apnea.  [The Veteran filed a separate claim of service connection for depression/ a nervous condition that was received by the RO in February 2009; the RO recharacterized the Veteran's psychiatric disability as schizophrenia with depression and anxiety.]  An interim March 2010 rating decision increased the rating for schizophrenia with depression and anxiety to 50 percent, effective July 26, 2006.  The AOJ increased the rating for the Veteran's service-connected psychiatric disability to 70 percent and granted a TDIU rating, effective April 2, 2012. 

The Board notes that the Veteran was previously represented by a private attorney.  In a letter received by the Board in June 2014, the attorney filed a motion to withdraw as the Veteran's representative.  The undersigned granted the motion in November 2014, and the Veteran was notified (through his fiduciary, the PLAN of Southwest Ohio) of his right to appoint a new representative.  Neither he nor his fiduciary responded; as another representative has not been appointed, he is considered to be appearing before the Board pro se (through his fiduciary).

The issues of service connection for sleep apnea and entitlement to an increased rating for psychiatric disability, are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.





FINDINGS OF FACT

1. The Veteran was separated from service on June 26, 1986, and on January 30, 1987 (within 1 year following separation) filed an initial claim of service connection for a psychiatric disability; an unappealed June 1987 rating decision denied him service connection for a "nervous" disorder.  

2. On July 26, 2006, the Veteran filed a claim to reopen his claim of service connection for schizophrenia; an August 2008 Board decision granted the claim on de novo review, based in part on a service treatment record (an April 1986 physical evaluation board determination) that was associated with the record after the June 1987 rating decision.


CONCLUSION OF LAW

An earlier effective date of June 26, 1986, is warranted for the Veteran's award of service connection for a psychiatric disability/schizophrenia.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

If at any time after VA issues a decision on a claim, VA receives or associates with the record relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that (with application of 38 C.F.R. § 3.156(c)) the effective date for his award of service connection for a psychiatric disability, to include schizophrenia, should be June 26, 1986, the day following his separation from service, as VA received his initial claim for that benefit within one year following separation.

On June 25, 1986 the Veteran was separated from service.  On January 30, 1987, he filed an initial claim of service connection for a psychiatric disability.   An unappealed June 1987 rating decision denied him service connection for a "nervous" disorder.  

In October 1991, the Veteran filed a claim for service connection for psychosis.  An October 1991 decisional letter declined to reopen the Veteran's previously denied claim for a nervous disorder, noting his claim and the DD Form 214 that he submitted were not new and material evidence.  

In June 1993, the Veteran filed a claim for service connection for schizophrenia.  It does not appear that he submitted any additional evidence with his claim.  A September 1993 decisional letter declined to reopen the Veteran's previously denied claim, noting he had not submitted new and material evidence.

On July 26, 2006, the Veteran filed a claim seeking service connection for schizophrenia.  He attached an April 1986 physical evaluation board (PEB) determination that shows that schizophrenia was diagnosed with in service.  A November 2006 rating decision determined the April 1986 PEB determination  was new evidence as it had not been included in his service treatment records previously considered, but denied service connection for schizophrenia  He appealed the denial to the Board.

An August 2008 Board decision granted the Veteran's claim for service connection for schizophrenia, on de novo review, based in part on the April 1986 PEB determination, noting it was associated with the record after the June 1987 rating decision.  The Board found his schizophrenia had its onset in service.

In such circumstances, the Veteran's initial claim for service connection is not only reopened but also reconsidered de novo by VA, and the date of receipt of that claim will serve as the date of claim and the earliest date for which benefits may be granted.  38 C.F.R. § 3.156(c); see Blubaugh v. McDonald, No. 2013-7119, 2014 WL 6890619, at *4 (Fed. Cir. Dec. 9, 2014) (finding section 3.156(c) only applies 'when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision.'  New and Material Evidence, 70 Fed.Reg. at 35,388 (emphasis added)."  

As noted, there are circumstances in which an earlier effective date under 38 C.F.R. § 3.156(c) is not warranted.  Such exceptions consist of service department records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2).  Here, the April 1986 PEB determination existed at the time of the June 1987 rating decision, and there is no indication the Veteran failed to provide sufficient information for VA to obtain the records, as the determination is part of his service treatment records.  Thus, the April 1986 PEB determination is not exempt from the application of 38 C.F.R. § 3.156(c)(1) and must be reviewed in relation to a reconsideration of the initial claim, rather than in relation to an application to reopen the claim based on receipt of new and material evidence (for which provisions of 38 C.F.R. § 3.400(r) would then be applicable). 

As was noted earlier, an August 2008 Board decision (implemented by the October 2008 rating decision on appeal) granted the Veteran service connection for schizophrenia, on the merits, in part on the basis of the additional service treatment record at issue, showing that his schizophrenia had its onset in service.  Regulations governing effective dates of awards provide that an award based entirely or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later. 38 C.F.R. § 3.156(c)(3).  Further governing law and regulation provide that if a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  As schizophrenia (chronic disease, i.e., a psychosis, was manifested in service, entitlement to service connection for such disease was established when the Veteran filed his initial claim.  As this was within a year following his separation service, the effective date of the award of service connection is properly the day following the date of his separation from active duty.  Accordingly, the proper effective date for the grant of service connection for a psychiatric disability/schizophrenia is June 26, 1986. 


ORDER

An earlier effective date of June 26, 1986 is granted for the award of service connection for schizophrenia.  


REMAND

In light of the grant of  June 26, 1986 as the earlier effective date for the award of service connection for schizophrenia above, based on evidence from an April 1986 PEB determination under 38 C.F.R. § 3.156(c)(3), the AOJ should, in accordance with 38 C.F.R. § 3.156(c)(4), undertake a retroactive evaluation of the Veteran's disability and assign a specific rating as supported by the available medical evidence.  In its evaluation, the AOJ should consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any additional development of the record is needed to accomplish this, such should be arranged, to include obtaining a medical opinion if deemed necessary.  

The issue of entitlement ratings for psychiatric disability in excess of 50 percent prior to April 2, 2012, and in excess of 70 percent from that date, is inextricably intertwined with the downstream issue of the initial rating that will be assigned for the Veteran's schizophrenia implementation of the Board's grant of June 26, 1986 as the effective date for the award of service connection for psychiatric disability/schizophrenia.  Due process requires that the AOJ must first implement the award, assigning an initial rating for the period prior to July 2006.  

Regarding service connection for sleep apnea, VA treatment records show the Veteran has a diagnosis of sleep apnea, but it is not clear whether such disability has been confirmed by a sleep study.  His service treatment records (STRs) show a diagnosis of organic brain syndrome secondary to Antabuse in September 1985.  The organic brain syndrome was noted to be manifested symptoms, including insomnia.  In a September 2009 notice of disagreement, he asserted his sleep apnea was due to his service-connected psychiatric disability.  He alleged his prescribed antipsychotic medication caused an increased appetite, which, in turn, caused sleep apnea.  An examination to ascertain whether he has sleep apnea and, if so, to determine its etiology, is needed.

The case is REMANDED for the following:

1. The AOJ should secure for association with the record complete copies of records of any (and all) VA treatment the Veteran has received for his psychiatric disability and for sleep apnea; the records should include updated records of all VA treatment the Veteran has received for schizophrenia with depression and anxiety from March 2013 to the present (to specifically include treatment at the Cincinnati, Ohio VAMC).

If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2. The AOJ should arrange for any additional development necessary to rate the Veteran's schizophrenia for the period of June 26, 1986 to July 26, 2006 (to specifically include a contemporaneous examination and retroactive opinion, if indicated).

3. The AOJ should issue a rating decision implementing the Board's award of an earlier effective date of June 26, 1986 for the grant of service connection for schizophrenia, assigning (upon completion of any further development deemed necessary) the initial rating for the period prior to July 26, 2006.

4. The AOJ should arrange for all further development indicated and readjudicate the claim for an increased rating for the Veteran's psychiatric disability in light of the assignment of the rating for the retroactive award.

5. The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine whether he has sleep apnea and if so its likely etiology.  The Veteran's record (to include this remand, his STRs, and his postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated (e.g., sleep studies) must be completed.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have obstructive sleep apnea or another sleep disorder (identify any other sleep disorder by diagnosis))?

(b) What is the most likely etiology for any (and each)  sleep disorder diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service; or was either caused or aggravated by his service-connected schizophrenia with depression and anxiety?  If any sleep disorder is found to not have been caused, but to have been aggravated by the service-connected schizophrenia with depression and anxiety, please identify the degree of impairment that is due to such aggravation. 

If a sleep disorder diagnosed is found to be unrelated to service, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions.

6. The AOJ should then review the entire record and readjudicate the issues remaining on appeal.  If either claim remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his fiduciary opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


